CHIASSON, Judge.
This is an appeal of the amounts awarded by the Trial Judge to Wanda J. Davis and Loretta Boss, plaintiffs-appellants, for the pain and suffering they sustained as the result of an automobile accident.
Following a trial on the merits, the Trial Judge awarded Wanda J. Davis, who suffered a strained shoulder, $250.00 and Loretta Boss, who suffered a strain of the mid-back, $750.00.
Before the Court of Appeal can disturb an award made by a Trial Court the record must clearly reveal that the trier of fact abused its discretion in making the award. Coco v. Winston Industries, Inc., La., 341 So.2d 332 (1976).
The accident occurred on April 14, 1974. Wanda J. Davis, who complained of intermittent pain, was examined by Dr. William Fisher on May 8, 1974. Dr. Fisher’s only finding was tenderness in the area of the thoracic trapezius muscle. Dr. Fisher concluded that the appellant had suffered a strain of the left shoulder as a result of the accident. He prescribed local heat, a muscle relaxer and a tranquilizer. On June 7, 1974, following a week without pain, Dr. Fisher discharged the appellant.
On May 8, 1974, Dr. Fisher also examined Loretta Boss. The appellant’s chief complaint was a continuous aching pain in the lower back. Dr. Fisher’s examination revealed a moderate loss of lumbar lordosis; a severe limitation of flexion, hyperextension, right and left lateral flexion at the waist; and tenderness from the level of the T-10 to L-l vertebrae bilaterally with no muscle spasm. Dr. Fisher concluded that the appellant had suffered a strain of the mid-back as a result of the accident and that this was complicated by the fact the appellant was five to six months pregnant. He recommended that the appellant sit in a tub of hot water for half an hour each day, sleep on a firm mattress, lift no heavy objects, be careful in her movements and wear a special type of corset during the day. He prescribed medication to achieve muscle relaxation. The appellant was seen by Dr. Fisher for approximately one month and progressed satisfactorily. There was no indication that the appellant’s pregnancy was not following a normal course.
The record also indicates that Loretta Boss suffered some pain at the time of the accident. She was taken to Slidell Memorial Hospital, examined and released with instructions to go to Charity Hospital in New Orleans. The appellant went to Charity and medication was prescribed.
Based on the above facts, we cannot say that the award of the Trial Judge was an abuse of his discretion. Therefore, the award of the Trial Judge is affirmed at appellant’s cost.
AFFIRMED.